DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 5/11/2020 has been fully considered.  An initialed copy of said IDS is enclosed herein.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 2(a), 2(b), and 4 are photographs.  Photographs are not ordinarily permitted in utility and design patent applications unless photographs are the only practicable medium for illustrating the claimed invention. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. 
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, and 8-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hikmet et al (US 2019/0275733 in view of Morin et al (US 6,998,081).
Hikmet teaches that it is known in the art to utilize compositions for 3D printing comprising a
semi-crystalline polymer such as polypropylene or HDPE as three dimensional printing materials (see Background of the invention).
	Hikmet does not teach said compositions should further comprise a nanofibrillar network forming additive comprising a sorbitol derivative.  However, Morin teaches that a nucleator may be added to a polypropylene composition in order to improve the shrink and warp characteristics of said composition (col 3, lines 63+).  Said nucleator works by providing nucleating sites for crystal growth (herein understood to read on the claimed “nanofibrillar network”) and is included in amounts of 10-2000ppm (col 6, lines 33+-here understood to be sufficiently specific to read on the claimed weight percentage).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the nucleator of Morin in the composition of Hikmet in order to improve the shrink and warp characteristics thereof.
With regards to claim 2 and the limitation that the additive dissolves into the semi-crystalline polymer above the melt temperature of the said semi-crystalline polymer to form a nanofibrillar network, the nucleator of Morin is understood to meet said limitation because it is compositionally identical to the claimed additive.  Furthermore, said process wherein the nucleator dissolved into the melted resin and result in crystalline nucleation site is how nucleating agents works according to Morin (col 6, lines 11+).  Morin further teaches dibenzylsorbitol nucleataors are known to dissolve in polyolefins (col 6, lines 40+)
	With regards to claim 3, Morin teaches the sorbitol derivative may be consisting of dimethyldibenzylidene sorbitol (DMDBS) (col 6, lines 11+).
With regards to claim 4, Hikmet teaches the printable material may comprise HPDE or polypropylene.  The examiner notes the skilled artisan would have understood polypropylene to be sufficiently specific to anticipate the claimed specie “isotactic Polypropylene (PP).”
		With regards to claim 6, Hikmet teaches a system for 3D printing system comprising:
semi-crystalline polymer and a 3D printer. Hikmet does not teach the addition of the claimed nanofibrillar network forming additive. But, for the reasons given above with respect to claim 1, the addition of said additive to the system of Hikmet is obvious in view of Morin.
With regards to claim 8, Hikmet teaches the printable material may comprise HPDE or polypropylene.  The examiner notes the skilled artisan would have understood polypropylene to be sufficiently specific to anticipate the claimed specie “isotactic Polypropylene (PP).”
With regards to claim 9 and the limitation that the “sorbitol derivative dissolves into said polymer above the melt temperature of said polymer to form a nanofibrillar network,” the nucleator or Morin is understood to meet said limitation because it is compositionally identical to the claimed additive.  Furthermore, said process is how nucleating agents works according to Morin (col 6, lines 11+).  Morin further teaches dibenzylsorbitol nucleators are known to dissolve in polyolefins (col 6, lines 40+).
	With regards to claim 10, Morin teaches the sorbitol derivative may be consisting of dimethyldibenzylidene sorbitol (DMDBS) (col 6, lines 11+).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hikmet et al (US 2019/0275733 in view of Morin et al (US 6,998,081), as applied to claims 1-4, 6, and 8-10 above, and further in view of Harris et al (US 2003/0113496).
Hikmet in view of Morin is relied upon as above, but does not teach the HDPE composition of Hikmet may further comprise 5-15 parts of linear low density polyethylene (LLDPE) .  However, Harris teaches it is known that LLDPE and HDPE can be blended together in order to achieve desired physical characteristics in the resulting composition (0039).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add LLDPE to the composition taught in Hikmet.  The motivation for doing so would have been that Harris teaches it is known in the art to blend HDPE and LLDPE in order to optimize the properties of the resulting composition.  Furthermore, it would have been obvious to optimize the amount of LLDPE added to the composition based upon the properties desired.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al (US 6,998,081) in view of Hikmet et al (US 2019/0275733).
With regards to claim 5, Morin teaches a process comprising the steps of preparing a blend of polypropylene and a nucleator agent (abstract).  The nucleator agent is included in amounts of 10-2000ppm (col 6, lines 33+-here understood to be sufficiently specific to read on the claimed 0.2-2 parts  with the remainder comprising polyprpopylene.  The nucleator agent is herein understood to read on the claimed “a nanofibrillar network forming additive.”  Said components are blended (a) above the melting temperature of the semi-crystalline semicrystalline polymer to obtain a uniform composition (abstract); extruding the composition as obtained in step (b)  (col 4, lines 15+),
Morin does not teach that the fiber produced could be used  to make a fiber of uniform diameter for the 3D  printing. However, Hikmet teaches that polypropylene fibers are commonly used in the art for 3D printing (see Background of the Invention).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the fiber produced by Morin in the 3D printing process as taught in Hikmet because polypropylene fibers are commonly used in 3D printing processes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,041,368 teaches sorbitol as a nucleator for polyolefin compositions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN R KRUER/Primary Examiner, Art Unit 3649